DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application dated May 9, 2022.  It is noted that application is a 371 of PCT/US2021/070045 dated 01/15/2021 which claims benefit to provisional application 62/971,290 filed 2/7/20.  Claims 1-22 are pending.  


Information Disclosure Statement
Information disclosure statement dated 5/9/22 has been acknowledged and considered.  


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chien Yuan on July 28, 2022.  The application has been amended as follows: 

Cancel claims 1-18.  


Allowable Subject Matter
Claims 19-22 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Chirica (US 2009/0222746 A1) teaches a method of visualizing a diagnostic
laboratory system, comprising (a method of visualizing a laboratory 900; figure 8, paragraph [0117]): displaying on a display a layout of a plurality of laboratory analyzers included within the diagnostic laboratory system (displaying on a display a layout of a plurality of laboratory stations comprising instruments (analyzers) included within the laboratory, figure 8, paragraphs [0117]-[0120]).

Burg (US 2016/0260215A1) discloses a method, comprising displaying on a display, an image representing a laboratory analyzer included within the diagnostic
laboratory system (displaying on a display, an image representing a diagnostic instrument (laboratory analyzer) included within the offsite laboratory; paragraph (0049)).  

ALTLAND (WO2010/099170A1), the closest foreign prior art of record, discloses a method, comprising a layout of a plurality of laboratory analyzers (a layout of a plurality of diagnostic clinical analyzers; figure 1, page 11, lines 1-10), and indicate a performance for the plurality of laboratory analyzers over a period of time (determine and monitor a performance through failure detection for the plurality of diagnostic clinical analyzers, figure 1, page 11, lines 1-10).  

The closest non-patent literature of record, Vassy (Vassy, Zsolt; Kosa, Istvan; Vassanyi, Istvan.  “Correlation Clustering of Stable Angina Clinical Care Patterns for 506 Thousand Patients.”  Journal of Healthcare Engineering.  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
2017
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
: NA. Hindawi Limited. (2017)) teaches depicting the complex pattern of patient evaluation pathways consisting of a time series of investigations and procedures.  Vessy teaches displaying the "heat map" of correlations among health-care centers grouped by clusters.  The color key shows the distribution of the correlation values over the whole matrix as a continuous white line.

However, the closest prior arts of record, fail to disclose: displaying on a display, an image representing a layout of a plurality of laboratory analyzers included within the diagnostic laboratory system, and overlaying the image with a dynamically-changeable color overlay that indicates a performance for the plurality of laboratory analyzers over a period of time. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/29/22